Title: Invoice from Robert Cary & Company, 15 March 1760
From: Robert Cary & Company
To: Washington, George



London 15th March 1760.

Invoice of Goods Shipd by Robt Cary Esqr. & Compa. on Board the Charming Polly Captn [Thomas] Woodford a Virginia on the proper account and risque of Colo. George Washington and to him Consignd


Crowley & Compa.



4 M 4d. Nails @ 1/11 ½ 7/10  17 M 8d. Ditto @ 4/1 69/5
3.17. 3


17 M 8d. ditto @ 4/1 69/5  10 M 10d. ditto @ 5/ 50/
5.19. 5


10 M 10d. ditto @ 5/ 50/  13 M 20d. ditto @ 7/6 97/6
7. 7. 6


13 M 20d. ditto @ 7/6 97/6  6 Casks 9/4
5. 6.10


4 Broad Axes 3/6 14/ 2 ditto 4/ 8/
1. 2.  


½ dozn Carprs Adzes 24/ 12/  1 Coopers do & Howel 3/9
.15. 9


1 dozn Augers sortd 20/ ½ dozn Carprs Steel Comps. 1/9
1. 1. 9


2 dozn Box han[dle]d Gimbts 10d. 1/8 6 Whites Steel H. Saws 42/
2. 3. 8


6 Wimble Bitts sortd 2 Wheelrights Center Bitts 1 Wheel Rights Burr 2 ditto Gouges 1 Cowpers Vice 1 ditto Croe with two Irons 1 do Rd Shave
.16. 5


1 pair Cowpers Steel Compasses with a Sweep
. 4.  


1 Cowpers Jointer with 2 Irons
. 9. 6



1 dozn Padlocks 12/ 2 pr extra: HL Hinges wt. smooth Joints 5/4
.17. 4


1 dozn Sickles 7/6 1 dozn ditto 9/
.16. 6


Cask
. 4.  


2 Bundles German Steel 2 C. 0 Q. 21 lb. @ 56/
6. 2. 6


6 Steel Spades @ 3/6 21/ Canvas & Cord 1/6
1. 2. 6



[£ 38. 6.11]


Edwd Hippisley



4 pieces Brown Rolls qt[y] 268 a 191 Ells 5½
3.  .   1/2


5 ditto Oznabrigs qt. 451 Ells 7½
14. 1.10 1/2


11 piece Dowlas T. 22/
1. 2.  


1 piece Irish Linnen qt. 25 Yds 14½d.
1.10. 2 1/2


1 piece Ditto ditto 14 qt. 25 yds 4/2
5. 4. 2


1 piece Bag Holland qt. 29¾ Ells 5/9
8.11.   3/4


1 dozn Cambrick Handkerchiefs 46/
2. 6.  


½ ps. Crocus ⟨Wr⟩ 8/
. 4.  


N.B. No Nankeens to be had at prest




   35.19. 4


R: Lomax Clay



A Case of Pickles viz.




   
      
         1 Girkens
         5/
         1 Walnuts 
         4/
      
      
         2 Capers
         8/
         2 Anchovies 
         16/
      
      
         1 French Olives
         5/
         1 Spanish ditto 
         4/
      
      
         2 best Oyl
         10/
         1 India Mangoes 
         5/
      
      
         1 Lucca Olives
         4/
         12 pottle Sqr. Case & Lock 
         16/
      
   

. 9.  


1. 4.  


. 9.  


.15.  


1.  .  


Crown Soap half a firken
.13. 6



4.10. 6


Jno. Moseley



18 pr thrd Hose @ 21/
1.11. 6


4 pieces of best Str. Blanketting @ 5/5
21.  .  


4 Dozn Plaid Hose @ 10/9 43/ 4 dozn ditto @ 9/9 39/
4. 2.  



4 dozn Mon: Caps @ 17d. 68/ Pack Cloth & Cord 8/
3.16.  


N.B. Blanketting is much advancd




30. 9. 6


Leaver Legg



1 piece of best Superfine Deroy 24 Yds
1.16.  


4 yds best Superfine blew Drab @ 20/
4.  .  


5 Yds Shalloon 2/
.10.  


2 pieces Fearnought (35 36) 71 Yds 1/10½
6.13. 1


18 pieces very best Kendal Cotton 23/6
21. 3.  


1 piece broad Cloth 29 for 28 Yds 8/
11. 4.  


6 Yards Scarlet Ditto 10/
3.  .  


1 ps. Scarlet Shalloon 30 Yds
2.15.  


15 Yds thick Duffield 4/4
3. 5.  


Silk Twist & Thrd 22/ Canvas & Packg 12/
1.14.  


1 piece Kendall Cotton for Wrapper
.10. 6



56.10. 7


Francis Nalder



1 Fine Cheshire Cheese 124 lb. @ 5½
2.16.10


A Cask for Ditto
. 2. 6



2.19. 4


Benja. Kenton



1 Hogshead fine old Porter
2. 5.  


A Cask 11/ Shipg Exps. 2/
.13.  



2.18.  


John Scherzberg



Making a Salmon col[ore]d Tabby Negligee & full Coat Trimd
.18.  


Body & Sleeve Lining 1/9 Bindg Buttns & Loopg 1/6
. 3. 3


Making the Stomacher 1/6 28½ yds Shanaell for Trimg 57/
2.18. 6


15 Yards of Ditto 1/
.15.  



4.14. 9


Hesketh & Hawkes



21½ yds Sammon Colourd flowerd Tabby 11/
11.16. 6



Jane Backhouse



10 yds Brussels Lace @ 22/£11 dressg a fly Cap & Wyer 1/9
11. 1. 9


A pair of Lappets 6/6 a purple & yellow Egret 2/3
. 8. 9


1¼ yd of Cypress 2/9 3/5½ Makg a pr dble Ruffles 2/
. 5. 5½


3½ yds of Puffg for Handf 2/6 Makg a trimd Handf & Tuckr 2/6
. 5.  


A Flowerd Swize Handf 5/ Scollopg & Starchg Do 5/
.10.  


2½ yds flowerd Swize @ 5/ 12/6 Makg an Apron Tape & Stg 2/6
.15.  


A fine Workd Muslin Apron 38/ 4½ Yds Millinet @ 2/2 9/2½
2. 7. 2½


Making a Lacd Apron, Tape and Starching
. 3. 6


⅞ yd of fine Swise @ 16/ 14/ 2 yds Millinett @ 2/6 5/
.19.  


Starching and making a dble Handkerchief
. 1. 9


A Sattin Hatt Honey Combd & Ribbon
. 9. 6


1 dozn Red Silk Laces @ 6d. 6/ A Black Velvet Mask 2/3
. 8. 3


1 ps. nar. pearld Sattn Ribbon 6/9 6¼ blue & whe Ribbn @ 8d. 4/2
.10.11


6 yds 3/8 red & white do 8d. 4/1½ 6¼ yds purple & Gn Ribn 7d. 3/7¾
. 7. 9½


6¼ Green Sattin 8d. 4/2 Ribn & Makg 2 Stomachrs 1/6
. 5. 8


A Sheverdefrees Stomacher, Sleeve Knots, Knot & Necklace String
.10. 6


A purple & yellow Honey Comb’d Stomacher Knot & Necklace String
.10. 6


A Hat Box
. 1. 6



20. 2.  


Richards & Yerbury



6 Mens Castor Hatts @ 5/
1.10.  


2 fine Hatts @ 20/ 40 A Hat Box 10d.
2.  .10


1 pr Womans fine white Silk Hose
.10.  



6 pr 3 thd Superfine India Cotton Hose 6/
1.16.  


4 pr 4 thd fine thrd Hose 4/6
.18.  



6.14.10


Lardner & Baratty



15 lb. Shoe thrd @ 15d. 18/9 21 lb. fine bro: Do 21d. 36/9
2.15. 6


1 lb. Belladine Col[ore]d ditto 3/ 1 lb. blue markg Ditto 1/4
. 4. 4


1 lb. Superfine ditto 3/6 4 ps. broad white Tape 13d. 4/4
. 7.10


1 ps. rich black double Ribbon Sattin
.15.  


1 lb. Belladine Silk Sorted Colours
1. 6.  


6 M Miniken Pins 8d. 4/ 6 M best Corkg ditto 13d. 6/6
.10. 6


1 packt blk hair pins sortd 5/6 500 Crooks Do 12 5/
.10. 6



6. 9. 8


Edward Loxham



A Buff. Belt without Buckles or Locks
. 7.  


Richard Weall



2 Buffaloe 2 Bladd Knives @ 1/ 2/ 2 pr Londn made horse Scisrs 4/
. 6.  


2 pr Womans ditto 18/ 3/ 1 dozn Setts mettal Buckles 10/
.13.  


20 dozn Silvd Coat Buttns 6/ 10/ 12 dozn breast Do 3/ 3/
.13.  



1.12.  


Mount & Page



half a Rheam writing Paper Cutt
. 5.  


½ Rheam 4to Post 4/6 2 dozn Harry Cards unst 12/
.16. 6



1. 1. 6


A: Gresham



Two pr Sattin Shoes 22/ 4 pr Callaa ditto 24/
2. 6.  


Charles Smith



6 pr Wo[man]s best wte kid Gloves @ 20d. 10/ 6 pr do do Mitts @ 20d. 10/
1.  .  



Rebecca Wintle



6 lb. perfumd Powder 6/ 3 lb. Violet Strasburg Snuff 15/
1. 1.  


8 lb. best Starch 4/ 4 lb. powder Blue 4/
. 8.  



1. 9.  


William Hill



3 Bottles best Scotch Snuff @ 2/6
. 7. 6


Cartony & Son



4 lb. fine Green Tea @ 16/
3. 4.  


1 Cannister and Box
. 2. 6



3. 6. 6


Charles Browne



10 Groce of Velvet Corks @ 2/
1.  .  


Bag
.  . 6



1. 0. 6


Davidson & Dennis



1 dozn hempen Halters with flat heads @ 10/
.10.  


3 Snaffle Bridles @ 24/ 6/ 3 best dble lind Girths @ 20/ 5/
.11.  


2 Postilion Caps with Capes @ 20/
. 3. 4



1. 4. 4


James Laman



12 lb. best Mustard Seed @ 10d. 10/ 1 Box 6d.
.10. 6


Thomas Johnson



9 large paintg Brushes 4/6 3 Small ditto 9d.
. 5. 3


John Drinkwater



2 Lanthorns
. 4.  


Willm James



2 pieces of Fustians 24 yds each 22/ pr ps.
2. 4.  


John Didsbury



2 pr wd. Hl Shoes 16/ 2 pr Strong Shoes 16/
1.12.  


1 pr dble Chanl Pumps 10/6 1 pr wd. hl Pumps 8/
.18. 6



2.10. 6


Charles Lawrence



Making your Deroy Suit and Breeches
1. 1.  


11 Yds white Alopeen 2/ 22/ Sowg Silk Twist & Buckm 9
1.11.  



Fine ⟨Pottow⟩ fustian to two pair of Breeches
. 9.  


Hair Cloths Covering and Wadding to Coat & WtCoat
. 6.  


4 dozn Coat Buttons 18d. 6/ 4½ dozn of Breast 9d. 3/4½
. 9. 4½


fine fustn to the Waistcoat 4/6 Glaze Linn[e]n to Sleeves &ca 3/
. 7. 6


White Silk Serge to line the Cuffs & Slevehands & 2 pr Pufs
. 8. 6


2 pr Silk Garters 4
. 4.  


Making yr blew New Market Coat with Straps before
.11.  


3 dozn 8 Coat Buttons 1/6
. 5. 6


Glaze Linnen to the Sleeves: Pockets and a Silk hood
. 2. 9


A large Velvet half Cape 7/6 Silk Twist & Buckram 5/
.12. 6



6. 8. 1½


Joseph Etherington



6 botts. Turlingn Balsom 10/6 9 Oz. Spirits Lavender 3/
.13. 6


½ lb. Ipecacuane Powdd 6/ ½ lb. Jallop Powderd 4/4
.10. 4


12 Oz. Venice treacle 3/9 4 Oz. best Rhubarb 12/
.15. 9


12 oz. Diascordium 2/3 4 lb. Pearle Barley 1/8
. 3.11


4 lb. Sago 10/ 5 Oz. Balsam Capivi 1/3
.11. 3


5¾ Oz. Liquid Laudm 2/10½ 5½ Oz. Spt Sal Ammoniac 1/10
. 4. 8½


5 Oz. Hartshorn 1/8 4 Oz. Spanish Flies 2/
. 3. 8


3 lb. Bird Lyme 4/6 6 lb. Oyl Turpentine 5/
. 9. 6


2½ lb. Spts Ditto 2/6 1 lb. Barley Suger 2/
. 4. 6


2¾ lb. Linseed Oyl cold drawn 3/8 4 lb. Allum 1/
. 4. 8


1 lb. Spirma Citie 2/8 5 Oz. Tincture Myrrh 1/3
. 3.11


5½ Oz. Balsam Sulphr wt. Annisds 5/6 4 Oz. Pulvus Basilicus 8/
.13. 6



2 Oz. Mercurius Dulcis 2/ 4½ Oz. Salvolatile 1/6
. 3. 6


10 lb. Hartshorn Shavgs 15/
.15.  


2 Qts Strong Cinna[mo]n Water 6/ 2 qts 2 oz. Small Do 5/2
.11. 2


4 lb. Flower Brimstone 2/ 4 lb. Anniseeds 3/4
. 5. 4


4 lb. Carthamus 6/8 5 lb. 12 oz. Syrup Colts foot 9/7
.16. 3


2 lb. Diapente 2/ 5 lb. Black Soap 3/9
. 5. 9


4 lb. Cummin Seeds 4/ 4 lb. Fanugreek 2/
. 6.  


2 lb. Juice Liquorice 3/ 4 lb. long Pepper 8/
.11.  


Bottles, Potts, Chests, Box &ca
1.12.11



10. 6. 1 1/2


William Cheere



A Groupe of Æneas carrying his Father out of Troy with 4 Statues viz.—his Father Anchises, his wife Creusa, himself and his Son Ascanius, neatly finisht and bronzd with Copper
3. 3.  


Two Groupes, with two Statues each of Bacchus & Flora, finisht Neat, & bronzd wt. Copper £2.2. each
4. 4.  


Two Ornamented Vases with Faces & Festoons of Grapes & Vine Leaves &ca finishd Neat & bronzd w. Coppr
2. 2.  


The above for the Chimney Piece



Two Lyons after the Antique Lyon’s in Italy finisht Neat & bronzd with Copper £1.5. each
2.10.  


To 56 feet in two Cases at 2.2 pr foot
.11. 8


Tow to Pack all the things
.  . 8



12.11. 4


These is the best Ornaments I coud possibly make for the Chimney Piece—And of all the wild Beasts as coud be made there is none thought better than the Lyons—The manner of placing them on the Chimney piece shd be thus A Groupe of Flora—Vase—Æneas—Vase—Groupe of Bacchus




There is no Busts of Alexander the Great (none at all of Charles 12th of Sweeden) Julius Cæsar, King of Prussia, Prince Eugene nor Duke of Marlborough of the Size desird; and to make Models woud be very Expensive—at least 4 Guineas each. but I can make Busts exactly to the Size wrote for (15 inches) and very good ones at the rate of 16/ Each of—Homer, Virgil, Horace, Cicero, Plato, Aristotle, Seneca, Galens, Vestall Virgin[,] Faustina[,] Chaucer, Spencer, Johnson, Shakespear, Beaumont[,] Fletcher, Milton, Prior, Pope, Congreve, Swift, Addison, Dryden, Locke, Newton



Philip Bell



A Neat Mahagony dressing Chest, wt. a Close stool
2.12.16


A Pewter Pan 5/ A Mat to Pack Ditto 1/6
. 6. 6


To 8 Yds of Chintz blue plate Cotton 3/3
1. 6.  


5¼ yards of Scotch Linnen 1/1
. 5. 8


To a Neat Window Cornish
. 9.  


To making one Festoon Window Curtain and Covering the Cornish with the above Cotton
. 6.  


To Eighteen yards of Lace, Leads, Owes, fourteen Yards of worsted and thread Line, one Tossell and two brass Cloke pins
. 9.  


To a strong Case
. 3. 6



5.18. 2


5¾ usd for the Curtain



2¼  packd up for Chair Bottoms



8  Yards as above



Samuel Steemson for Carpenter Tools



To a Packg Chest &ca 10/6
.10. 6


To 1 Joynter & 2 Jack Plains, and two Smoothing Planes
.14.  


To 6 Ogees & 10 pair Hollows and Rounds
2. 4.  


To 4 Astragills & 1 Snipes Bill
. 9.  



To 3 pair Groving Plains, 6 Ovalos, & 1 Plough
1.10.  


1 Moving Philester & 2 Rabbet Planes
. 6.10


3 Raising Planes
. 9. 8


1 Spring pad & 12 Bitts, 4 quartr Rounds 4 Sash Planes and 3 Bead Planes
1.18.  


3 dozn Plane Irons, & 21 Small Chizzels & Gouges
1. 0. 3


1 Inch & Quartr Firmer 1 ditto 1¾ I[nch] & 1 ditto 2 Inch Wide
. 1. 8


6 large Mortiss Chissels, 1 Adze & 1 Hatchet
.10. 2


2 dozn handsaw Files 2 dozn Tennt ditto & 6 Rasps
.10. 9


2 pr Compasses, 2 Saw setts 2 punches & 2 Chalk Lines
. 2. 8


2 dozn Box Gimblets 1 Turkey Oyl Stone
. 9. 4


1 drawing and two Box Rules
. 3.10


1 Handsaw, 1 pannell Saw, 1 Tennt do 1 Compass do & 1 Sash do
1.15. 6



12.16. 2


Alexdr & Shrimpton



1 Neat good Steel Grate with Tender to suit ditto & Set Shovels & Tongs
7.  .  


Case and Board
. 4. 6 



7. 4. 6


Newnham &ca



4 lb. Ivory Black @ 9d. 3/ Jarr Raisons 26 lb. 6d. 13/
.16.  


3 Peck Almds in the Shell 6/ 18/
.18.  


10 Loaves dble Refind Sugar 0. 3Q. 4lb. @ 13d.
4.15. 4


10 Ditto Single Do Do 0. 3. 11. 84/
3.11. 3


5 lb. White Candy 20d.
. 8. 4


10 lb. brown Do 10d.
. 8. 4


1 Jarr, 1 Box, 1 Tierce & Carting
. 7. 4



11. 4. 7



Edward Box



Bushels of Oats @
.16.  


Cask
. 3. 6



.19. 6


Jno. & Anth: Fonblanque



For 3 Gallons of Rhenish Wine put into two Dozen of pint Bottles, & packd in a Cask @ 20/ pr Galln is
3. 0. 0


Bottles
. 4. 4


Cask
. 2.  



3. 6. 4


Richd Farrar & Compa.



6 Mellon glasses @ 2/ @ 12/ A Basket 1/
.13.  


6 Ditto ditto @ do 12/ A Basket 1/
.13.  


6 Ditto ditto @ do 12/ A Basket 1/
.13.  



1.19.  


John Box



1 Bushel of Tares 3/6 A Box 1/
. 4. 6


William Bennett



1 C Weight white Bisquet 22/ 1 Barrl & Waterage 4/6
1. 6. 6


1 large Trunk .19.



Box Cord and Cording .3.6
1. 2. 6



£316. 7. 6


Entry out Searchers Fees & Shipg Charges
3.13. 6


Freight Primage & Bills of Loading
9.15.  



13. 8. 6


Premia on £360 at 4 G[uinea]s pCt & Policy
15. 6.11


Commissions 2½ prCt
8.12. 7



353.15. 9


E. Excepted pr Robt Cary & Compa.



